             Case 2:18-cr-00164-MCE Document 266 Filed 09/02/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00164-MCE
12                                 Plaintiff,           [SECOND] STIPULATION AND ORDER
                                                        REGARDING BRIEFING SCHEDULE ON
13                         v.                           DEFENDANT’S MOTION FOR REDUCTION IN
                                                        SENTENCE AND COMPASSIONATE RELEASE
14   KELLY DUANE HUGHES,
15                                 Defendant.
16

17                                                  STIPULATION
18          1.     Defendant Kelly Hughes filed a motion for reduction in sentence and compassionate
19 release on August 18, 2020. ECF No. 257. The government’s response was due by August 25, 2020,

20 and any reply due September 1, 2020. ECF No. 259. The Court revised the briefing schedule, on

21 August 31, 2010, following a stipulated request of the parties, to extend the government’s response

22 deadline to August 31, 2020, and Mr. Hughes’ reply to September 9. ECF No. 264. On August 30,

23 2020, Mr. Hughes filed a supplemental brief, including details regarding his proposed release plan.

24 ECF No. 263.

25          2.     By this stipulation, government counsel requests additional time to gather information
26 and draft its response brief.

27          3.     Counsel for the defendant does not oppose this request.
28          4.     Accordingly, by this stipulation, the parties now request that:

                                                         1
30
            Case 2:18-cr-00164-MCE Document 266 Filed 09/02/20 Page 2 of 3



 1                a)     The government’s opposition or response to defendant’s motion, ECF No. 257, be

 2 due on or before September 4, 2020; and

 3                b)     The defense reply, if any, will be due on September 14, 2020.

 4

 5         IT IS SO STIPULATED.

 6
                                                          McGREGOR W. SCOTT
 7                                                        United States Attorney
 8   Dated: August 31, 2020
                                                          /s/ James R. Conolly
 9                                                        JAMES R. CONOLLY
                                                          Assistant United States Attorney
10

11
     Dated: August 31, 2020                               /s/ Michael Long
12                                                        MICHAEL LONG
                                                          Counsel for Defendant
13                                                        KELLY DUANE HUGHES
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
30
             Case 2:18-cr-00164-MCE Document 266 Filed 09/02/20 Page 3 of 3



 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, ECF No. 257, is

 5 due on September 4, 2020;

 6                 b)     The defense reply, if any, will be due on September 14, 2020.

 7
           IT IS SO ORDERED.
 8
     Dated: September 2, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
30
